DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 3 of remarks (pg. 9 of response), filed 8/31/22, with respect to claims 1 and 22 and transitions from circular portions now requiring a curved configuration as recited in the claims have been fully considered and are persuasive.  The rejection of claims 1 and 22 as being anticipated has been withdrawn. However, the claims (1,22) are considered obvious in view of the newly discovered reference(s) to Kim (WO 98/20810).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1,4,5,22,28,40,42,46,47, 49-53 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrera (2007/0150045) in view of Kim (WO 98/20810). Ferrera shows (Fig. 1A) an apparatus for maintaining patency of a prostatic urethra lumen, comprising: an expander structure implant configured for contact against a tissue lining along a length of a vessel, paragraph 1. Please note the recitation “for....the prostatic urethra lumen” is a limitation of intended use and MPEP 2111.02 states if a prior art structure is capable of performing the intended use recitation, then it meets the claim. Since Ferrera discloses the structure as claimed it is fully capable of use in a prostatic urethra. Fig. 1A also illustrates the expander structure implant is a unitary structure comprising only one wire (paragraph 82), the expander structure implant having a low- profile elongated configuration (paragraphs 9,14,19) for deployment through a lumen of a delivery instrument and an expanded configuration, wherein in the expanded configuration, the only one wire forms a plurality of ring-shaped structures and interposing tangential portions, wherein the plurality of ring-shaped structures comprises a distal ring-shaped structure, a proximal ring-shaped structure, and at least one ring-shaped structure located therebetween, wherein the plurality of ring-shaped structures are non-coplanar, and wherein each of the plurality of ring-shaped structures define a different plane. Thus since the stent or the apparatus is configured to maintain patency of the length of an anatomical vessel, it is capable of maintaining a prostatic urethra lumen while implanted therein, further it can be seen (Fig. 1A) there is only one tangential portion extending tangentially between each adjacent pair of ring-shaped structures, wherein the at least one ring-shaped structure comprises a circular portion defining a plane and having a first end and a second end, and wherein the circular portion curves continuously in only one of a clockwise or counterclockwise direction from the first end to the second end of the circular portion in a single curve, wherein the first one of the tangential portions is the only connection between the at least one ring-shaped structure and the proximal ring-shaped structure and the second one of the tangential portions is the only connection between the at least one ring-shaped structure and the distal ring-shaped structure. Ferrera also discloses (paragraph 54) that the plurality of ring-shaped structures define a deployment diameter that falls within the range of 8- 16mm. It is noted Ferrera discloses to have the first end of the circular portion transition to a first end of a first one of the tangential portions and the second end of the circular portion transition to a first end of a second one of the tangential portions. However, Ferrera did not teach that the transitions or connections are provided with a curved configuration. Kim teaches (Figs. 7A, 7B, 7C, 7E, 7F) alternative connections or transitions between support structures. It is noted that the transitions 62 can be provided with curved configurations, see particularly Fig. 7F. It would have been obvious to one of ordinary skill in the art to substitute a transition to be provided with curved configurations as taught by Kim in the expander implant of Ferrera such that it has more spring or flexible transition portions to provide to the site of use and accommodate the desirable bendability, page 22. Regarding claim 4, it is noted Ferrera discloses length or height of the stent is designed in a variety of range dimensions. The examiner takes official notice that patient's vessel dimensions vary in length for specific sections of anatomical lumens. However, Ferrera did not explicitly disclose a height of the only one wire is between 0.2mm to 1.5mm. Thus, it would have been obvious to one of ordinary skill in the art to find the optimal height for a wire of the expander implant such that the structure has sufficient coverage to maintain patency, but also is not too long to cause reduced natural flexibility of the vessel.
With respect to claim 5, Ferrera did disclose (paragraph 54) the only one wire can have a width between 0.2mm to 1.5mm. Regarding claim 28, Ferrera also discloses (paragraphs 91-96) the only one wire is positioned within the lumen in the low-profile elongated configuration such that during delivery of the expander structure implant, only the only one wire exits the lumen of the delivery device since it is pushed out. Regarding claims 40,42 Fig. 1A shows the adjacent pairs of ring-shaped structures in the plurality of ring-shaped structures to be equally spaced. With respect to claims 46,49 Ferrera also discloses (paragraph 84) that when the expander is deployed the ring-shaped structures curve circularly about a circumference of the tissue lining of the vessel placed therein, which is capable of being a urethra. Regarding claim 50, it can be seen Fig. 1A shows an expander structure implant which provides a non-helical shape in the expanded configuration. With respect to claims 52,53 it can be seen (Fig. 8) that the expander structure implant when expanded in the vessel lumen it engages
the wall, thus the implant is fully capable of being invaginated within a tissue lining of a prostatic urethra lumen when used for such a procedure. With respect to claim 22, Fig. 1A shows an expander implant comprising; only one wire, the only one wire having a low-profile elongated configuration for deployment through a lumen of a delivery instrument (abstract, paragraph 17) and an expanded configuration wherein the only one wire in the expanded configuration has a non-spiral shape and comprises a plurality of ring-shaped structures which are longitudinally spaced from each other by the only one wire in the form of an elongate connector element extending from each ring-shaped structure to its adjacent ring-shaped structure, wherein the plurality of ring-shaped structures comprises a distal ring-shaped structure, a proximal ring-shaped structure, and at least one ring-shaped structure located therebetween, and wherein each of the plurality of ring-shaped structures define a different plane, wherein only one elongate connector element extends tangentially between each adjacent pair of ring-shaped structures, wherein the at least one ring-shaped structure comprises a circular portion defining a plane and having a first end and a second end, wherein the circular portion curves continuously in only one of a clockwise or counterclockwise direction from the first end to the second end in a single curve, wherein the first elongate connector element is the only connection between the at least one ring-shaped structure and the proximal ring- shaped structure and the second elongate connector element is the only connection between the at least one ring-shaped structure and the distal ring-shaped structure. Please note the preamble is not limiting when the body of the claim describes a structurally complete invention, since in this instance the preamble does not affect the structure of the expander implant in any way. Ferrera discloses in paragraph 1 the expander implant could be used in other anatomical lumen vessels, thus the expander implant of Ferrera is fully capable of use in a prostatic urethra.  It is noted Ferrera discloses to have the first end transition to a first elongate connector element and the second end transition to a second elongate connector element. However, Ferrera did not teach that the transitions or connections are provided with a curved portion. Kim teaches (Figs. 7A, 7B, 7C, 7E, 7F) alternative connections or transitions between support structures. It is noted that the transitions 62 can be provided with curved portions, see particularly Fig. 7F. It would have been obvious to one of ordinary skill in the art to substitute a transition to be provided with curved portions as taught by Kim in the expander implant of Ferrera such that it has more spring or flexible transition portions to provide to the site of use and accommodate the desirable bendability, page 22. Regarding claim 47, it is noted that Ferrera did disclose
(paragraph 54) that the length of the stent or expander implant can be within the range
of 3-20mm. However, Ferrera did not explicitly disclose each of adjacent pairs of ring-
shaped structures in the plurality of ring-shaped structures is spaced from 3mm to
20mm. It would have been obvious to one of ordinary skill in the art to optimize the
spacing between the pairs of adjacent ring-shaped structures of the stent or expander
implant of Ferrera as modified by Kim since it would only involve routine skill in the art and finding the optimal spacing is a dependent variable on the site of implantation for treatment as there is finite number of possibilities of dimensions for spacing and since the length encompasses the spacing dimensions, it would be obvious that the spacing is within the working possible constructions of the expander implant.
With respect to claim 51, as mentioned already Ferrera discloses in paragraph 1 the expander implant could be used in other anatomical lumen vessels, it is configured to be placed along a length of a prostatic urethra lumen and configured to maintain patency of the length of the prostatic urethra lumen while implanted since this is just an arbitrary dimension and it is known anatomical dimensions vary from patient to patient, thus the limitation is an intended
use that is non-limiting.  
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ferrera (2007/0150045) in view of Kim (WO 98/20810) as applied to claim 1 above, and further in view of Solem et al. (2001/0018611). Ferrera in view of Kim is explained supra. However, Ferrera as modified by Kim did not explicitly state the apparatus is to be provided with a second expander structure implant spaced apart from the first expander implant in the lumen of a vessel. Solem et al. teach (Fig. 12) that apparatus for placement in a vessel include first and second expander implants 23,24 of which are spaced apart from one another in the vessel. It would have been obvious to one of ordinary skill in the art to space the second expander implant being of one wire (reproduction of the first implant disclosed by Ferrera modified with Kim and use the teaching of Solem et al. such that the apparatus of Ferrera includes a second expander spaced from the first when placed in a vessel. Regarding the spacing of 3-20 mm apart from one another it is noted that Solem teaches (paragraph 54) to optimize the spacing of the expandable implants and thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to use spacing between first and second expander implants having a range between 3-20mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233.
	Claim(s) 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ferrera (2007/0150045) in view of Kim (WO 98/20810) as applied to claim 22 above, and further in view of Schnepp-Pesch et al. (5354309). Ferrera in view of Kim is explained supra. However, Ferrera as modified by Kim did not explicitly state at least one of a proximal end and a distal end of the only wire has a blunt or rounded atraumatic tip. Schnepp-Pesch et al. teach (Figs. 5-7) that at least one of proximal end and a distal end of a wire for a stent or expander has a blunt or rounded atraumatic tip 16. It would have been obvious to one of ordinary skill in the art to utilize an atraumatic tip as taught by Schnepp-Pesch with the stent or expander of Ferrera as modified with Kim such that there is no possibility of a puncture to a vessel wall by having atraumatic tip(s) and further it provides the surgeon an accessible gripping point if needing to reposition or remove the expander, see Schnepp-Pesch (col. 5, lines 18-24).

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799